Citation Nr: 0300920	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder.

Entitlement to a compensable initial disability rating for 
left ear hearing loss.

Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, and received an honorable discharge.  He also served 
on active duty from February 1969 to March 1970, and 
received what VA has determined to be a discharge under 
dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which:  (1) granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), and assigned a 10 percent 
disability rating thereto; (2) granted the veteran's claim 
for service connection for left ear hearing loss, and 
assigned a noncompensable (zero percent) disability rating 
thereto; and (3) granted the veteran's claim for service 
connection for tinnitus, and assigned a 10 percent 
disability rating thereto.  The veteran filed a timely 
appeal to the disability ratings assigned by the RO to 
these three disabilities.

The Board notes that, following the certification of the 
veteran's appeal to the Board in November 2002, the 
veteran's attorney in this matter withdrew his services as 
the veteran's representative.  This withdrawal was made in 
compliance with the requirements of 38 C.F.R. 
§ 20.608(b)(2) (2002), including providing notice to the 
veteran, to the extent possible, of the attorney's 
withdrawal.  The veteran has not appointed a new 
representative in his place.  The veteran's appeal is now 
ready for appellate review by the Board.


FINDINGS OF FACT

1.  In written correspondence received by VA in February 
2002, the veteran's attorney indicated that "This appeal 
would be satisfied with a finding of 30% for PTSD with and 
ED [effective date] of 11/20/95, the date of his original 
claim."

2.  In a hearing officer's decision dated in September 
2002, the RO granted an increased rating from 10 percent 
to 30 percent for the veteran's PTSD, effective November 
20, 1995.


CONCLUSION OF LAW

As the veteran's claim has been granted in full, the 
appeal on the issue of entitlement to an initial 
disability rating in excess of 10 percent for PTSD is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that in the December 1997 rating 
decision on appeal, the RO granted the veteran's claim for 
service connection for post-traumatic stress disorder 
(PTSD), and assigned a 10 percent disability rating 
thereto, effective November 20, 1995.  The veteran filed a 
timely appeal to the disability rating assigned.  He 
indicated in his VA Form 9 substantive appeal, received by 
VA in September 1999, that he believed that his PTSD 
symptomatology rose to the level contemplated by a 30 
percent rating under VA's Schedule for Rating 
Disabilities.  In addition, in 
e-mail correspondence to the RO in February 2002, the 
veteran's attorney specifically indicated that "This 
appeal would be satisfied with a finding of 30% for PTSD 
with an ED [effective date] of 11/20/95, the date of his 
original claim."  In a subsequent hearing officer's 
decision dated in September 2002, the RO granted an 
increased rating from 10 percent to 30 percent for the 
veteran's PTSD, effective November 20, 1995.  This action 
constituted a full grant of the benefits sought on appeal 
by the veteran.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a 
representative may not withdraw a substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  

As the veteran's claim has been granted in full, there 
remain no allegations of errors of fact or law for 
appellate consideration on this matter.  Therefore, the 
Board does not have jurisdiction to review the appeal on 
this issue, and it is dismissed without prejudice.  


ORDER

The appeal on the issue of entitlement to an initial 
disability rating in excess of 10 percent for post-
traumatic stress disorder is dismissed.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that this case is not yet ready for appellate 
disposition of the issues of increased initial disability 
ratings for left ear hearing loss and tinnitus for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced VA's duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from an appeal filed by the veteran to 
the initial disability ratings assigned by the RO for his 
disabilities in a December 1997 rating decision, prior to 
the effective date of the VCAA.  It was certified to the 
Board for review in November 2002.  The record shows that 
the RO has not referenced or discussed the VCAA in any way 
in adjudicating the veteran's claims.  In particular, the 
record does not show that the RO provided notice to the 
claimant and his attorney of the VCAA, including the 
division of responsibilities between VA and the claimant 
in obtaining evidence, either by a notice letter of its 
own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  Upon completion of (1) above, but 
not contingent upon whether any 
additional records are obtained, the RO 
should readjudicate the veteran's 
claims of entitlement to a compensable 
initial disability rating for left ear 
hearing loss and an initial disability 
rating in excess of 10 percent for 
tinnitus.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  


The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required 
of the veteran until he is notified.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



